Citation Nr: 1029991	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether there is new and material evidence to reopen a claim for 
service connection for a low back disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to November 1968.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A hearing before the undersigned Veterans Law Judge was held at 
the RO in April 2010.  The hearing transcript has been associated 
with the claims file.

The issue of an increased rating for bilateral pes planus 
with moderate hallux valgus deformity has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has reported that he received treatment for his back 
at a base hospital while in basic training in Parris Island.  See 
April 2009 Decision Review Officer conference report.  He has 
also reported receiving treatment at a base hospital at Camp 
LeJeune.  See April 2010 hearing transcript.  The Board notes 
that the service medical evidence currently associated with the 
file does not include any records reflecting treatment for a 
fall.  Hospital clinical records are sometimes kept separately 
from service treatment records, however; consequently, the RO 
should request a search of the records from the base hospital 
associated with Parris Island and Camp LeJeune.  

The Veteran has also reported receiving treatment from VA and 
private medical facilities since separation.  These records 
should be requested and obtained if available.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the base hospitals associated 
with Parris Island and Camp LeJeune and 
request all available medical records 
associated with the Veteran's reported 
treatment for injuries sustained in 
approximately Fall (September through 
November) 1967.   

2.  Obtain all relevant, outstanding VA 
treatment records, particularly those 
dating prior to February 1998 and 
subsequent to December 2008.  

3.  Ask the Veteran and to identify all 
private medical care providers who treated 
him for his back disorder.  Request all 
reported records.  

4.  Thereafter, readjudicate the 
appellant's application to reopen, 
including with consideration of the 
Veteran's recent contention that his back 
disorder is secondary to his service-
connected bilateral foot disorder.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



